


--------------------------------------------------------------------------------

Exhibit 10.14

JOHN WILEY & SONS, INC.
FY 2019 QUALIFIED EXECUTIVE LONG TERM INCENTIVE PLAN
PLAN DOCUMENT
CONFIDENTIAL
May 1, 2018
[image00004.jpg]
[image00005.jpg]

--------------------------------------------------------------------------------



CONTENTS


Section
Subject
Page
I.
Definitions
2
II.
Plan Objectives
3
III.
Eligibility
3
IV.
Performance Targets and Measurement
4
V.
Performance Evaluation
4
VI.
Performance Share Units Award Provisions
5
VII.
Restricted Share Units
6
VIII.
Payouts
6
 IX. Administration and Other Matters   7




--------------------------------------------------------------------------------



I. DEFINITIONS
Following are definitions for words and phrases used in this document.  Unless
the context clearly indicates otherwise, these words and phrases are considered
to be defined terms and appear in this document in italicized print:
award  The award made to a participant under this plan in connection with the
attainment of specified performance levels for the plan period as specified in
the participant's award summary.
business criteria An indicator of financial performance, chosen from the
business criteria listed in Section 10.2 of the shareholder plan. The following
business criteria are used in this plan:
cumulative free cash flow  Reported "Cash provided by operating activities" less
"Additions to technology, property and equipment" and "Product development
spending" in the Company's  Statement of Cash Flows for the three-year plan
period
cumulative EPS  Reported Earnings per share, calculated consistently using the
methodology for the Company's reported diluted earnings per share in its
Statement of Income for the three-year plan period
business unit The Company, a business or subsidiary of the Company, or a global
unit of the Company.
Company  John Wiley & Sons, Inc.
Executive Compensation and Development Committee (Committee) The committee of
the Company's Board of Directors responsible for the review and approval of
executive compensation.
financial goal  A targeted level of attainment of a given business criteria.
financial results  The published, audited financial results of the Company.
participant  An employee of the Company selected to participate in the plan.
performance levels
threshold  The minimum acceptable level of achievement of a financial goal in
order to earn a payout, expressed as a percentage of target e.g., 90% of
target).
target   Achievement of the assigned financial goal-100%.
outstanding  superior achievement of a financial goal, earning the maximum
payout, expressed as a percentage of target (e.g., 110% of target).
performance share unit  The contingent right given by the Company to a
participant to receive a share of stock issued pursuant to this plan and the
shareholder plan that is subject to forfeiture.  In the shareholder plan, such
stock is referred to as "Performance-Based Stock."
performance target  A participant's objective to achieve specific financial
goals for assigned business criteria in the plan period, as approved by the
Committee.  A performance target comprises all of the financial goals for the
business criteria in a business unit.
plan   This FY 2019 Qualified Executive Long Term Incentive Plan.
plan-end adjusted performance share unit award   The number of performance share
units earned by a participant at the end of the plan period after adjustments,
if any, are made, as set forth in Sections V and VIII.
plan period   The three year period from May 1, 2018 to April 30, 2021, or a
portion of this period, at the discretion of the Committee.
restricted share unit  The contingent right given by the Company to a
participant to receive a share of stock issued pursuant to this plan and the
shareholder plan that is subject to forfeiture.  In the shareholder plan, such
stock is referred to as "Restricted Stock."
shareholder plan   The John Wiley & Sons, Inc.  2014 Key Employee Stock Plan.
stock   Class A Common Stock (par value $1 per share) of the Company.
target incentive  The targeted number of performance share units that a
participant is eligible to receive if 100% of his/her/her applicable performance
targets are achieved and the participant remains employed by the Company through
the June 30, 2021 vesting date, except as otherwise provided in Section VIII.
II. PLAN OBJECTIVES
The plan is intended to provide the officers and other key colleagues of the
Company and of its subsidiaries, affiliates and certain joint venture companies,
upon whose judgment, initiative and efforts the Company depends for its growth
and for the profitable conduct of its business, with additional incentive to
promote the success of the Company.
III. ELIGIBILITY
A participant is selected by the President and CEO and recommended for
participation to the Committee, which has sole discretion for determining
eligibility, from among those colleagues in key management positions deemed able
to make the most significant contributions to the growth and profitability of
the Company.  The President and CEO of the Company is a participant.
IV. PERFORMANCE TARGETS AND MEASUREMENT
The President and CEO recommends and the Committee adopts, in its sole
discretion, performance targets and performance levels for each participant, not
later than 90 days from the commencement of the plan period.  No performance
target or performance level may be modified after 90 days from the commencement
of the plan period.
A.
Performance targets, comprising one or more financial goals, are defined for
each business unit. Each financial goal is assigned a weight, such that the sum
of the weights of all financial goals for a business unit equals 100%.

B.
Each participant is assigned performance targets for one or more business units,
based on the participant's position, responsibilities, and his/her ability to
affect the results of the assigned business unit. For each participant, each
business unit is assigned a weight, such that the sum of the weights of all
business units for a participant equals 100%. Collectively, all business unit
performance targets constitute the participant's plan period objectives.

C.
Each financial goal is assigned performance levels (threshold, target and
outstanding).

V. PERFORMANCE EVALUATION
A.
Financial Results

1.
At the end of the plan period, the financial results for each business unit are
compared with that unit's financial goals to determine the payout for each
participant.

2.
In determining the attainment of financial goals, the impact of  any of the
events (1) through (9) listed in Section 10.2 of the shareholder plan will be
excluded from the financial results for any affected business unit.

3.
Award Determination

·
Achievement of threshold performance of at least one financial goal of a
performance target is necessary for a participant to receive a payout for that
performance target.

·
The unweighted payout factor for each financial goal is determined as follows:

1.
For performance below the threshold level, the payout factor is zero.

2.
For performance at the threshold level, the payout factor is 50%.

3.
For performance between the threshold and target levels, the payout factor is
between 50% and 100%, determined on a pro-rata basis.

4.
For performance at the target level, the payout factor is 100%.

5.
For performance between the target and outstanding levels, the payout factor is
between 100% and 150%, determined on a pro-rata basis.

6.
For performance at or above the outstanding level, the payout factor is 150%.

·
A participant's plan-end adjusted performance share unit award is determined as
follows:

7.
Each financial goal's unweighted payout factor determined above times the
weighting of that financial goal equals the weighted payout factor for that
financial goal

8.
The sum of the weighted payout factors for a business unit's financial goals
equals the payout factor for that performance target.

9.
The participant's target incentive

times
the business unit weight
times
the performance target payout factor
equals
the participant's payout for that business unit
10.
The sum of the payouts for all the business units assigned to a participant
equals the participant's total plan-end adjusted performance share unit award.

·
The Committee may, in its sole discretion, reduce a participant's payout to any
level it deems appropriate.



VI. PERFORMANCE SHARE UNITS AWARD PROVISIONS
A.
Performance share units, equal to 60% of a participant's target incentive, shall
be determined at the beginning of the plan period.

B.
The plan-end adjusted performance share unit award will be compared to the
performance share units targeted at the beginning of the plan period, and the
appropriate amount of performance share units will be awarded or forfeited, as
required, to bring the performance share units award to the number of shares
designated as the plan-end adjusted performance share unit award.

VII. RESTRICTED SHARE UNITS
The participant may be granted restricted share units pursuant to the
shareholder plan at the beginning of the plan period, representing another
incentive vehicle by which the participant is able to share in the long-term
growth of the Company. The terms and conditions of the restricted share unit
award are contained in the shareholder plan and in the restricted share unit
award grant agreement.
VIII. PAYOUTS
A.
Normal Payout.  Plan-end adjusted performance share units awards will be made
within 2-1/2 months after the end of the plan period.

B.
Resignation or Termination with or without Cause.  Except as otherwise provided
in this Section VIII or in a written agreement approved by the Committee, a
participant who resigns, or whose employment is terminated by the Company, with
or without cause before the award is vested, will forfeit the right to receive
an award.

C.
Death or Disability.  Solely to the extent provided by the Committee in the
award summary or in a written agreement, in the event of a participant's death
or disability while in employment prior to the end of the plan period, the
participant (or, in the event of death, his or her estate) will receive a
prorated plan-end adjusted performance share unit award which shall be paid out
in shares based upon actual performance upon the conclusion of the plan period,
within 2-1/2 months after the end of the plan period. "Disability" for this
purpose will be determined by the Committee under a definition permitted under
Code Section 409A.

D.
Retirement.  Except as otherwise provided in this Section VIII or in a written
agreement approved by the Committee, in the event of a participant's retirement
as that term is defined in the shareholder plan, prior to the end of the plan
period, the participant will receive a prorated plan-end adjusted performance
share unit award (as determined by the Committee) which shall be paid out in
shares based upon actual performance upon the conclusion of the plan period,
within 2-1/2 months after the end of the plan period.

E.
Change of Control.  In the event of a Change of Control, as that term is defined
in the shareholder plan, in cases where:

·
the acquiring company is not publicly traded, or

·
where the acquiring company is publicly traded and the company does not assume
or replace the outstanding equity, or

·
participant's employment is terminated due to a "without cause termination" or
"constructive discharge" within twenty-four months following a change of
control,

all then outstanding "target" performance share units shall immediately become
fully vested, and all plan-end adjusted performance share unit awards that are
not yet vested shall immediately become fully vested.
F.
Performance Share Units Earned for Completed Plan Periods.  In the event of the
participant's death, Disability, or retirement as that term is defined in the
shareholder plan or performance share unit grant agreement, following the end of
the plan period but prior to full vesting of the plan-end adjusted performance
share unit awards, such performance share units shall immediately become fully
vested.

G.
Change in Position.  A participant who is hired or promoted into an eligible
position during the plan period may receive a prorated plan-end adjusted
performance share unit award as determined by the Committee, in its sole
discretion.



IX. ADMINISTRATION AND OTHER MATTERS
A.
The plan will be administered by the Committee, which shall have authority in
its sole discretion to interpret and administer this plan, including, without
limitation, all questions regarding eligibility and status of any participant,
and no participant shall have any right to receive a payout or payment of any
kind whatsoever, except as determined by the Committee hereunder.

B.
The Company will have no obligation to reserve or otherwise fund in advance any
amount which may become payable under the plan.

C.
In the event that the Company is required to file a restatement of its financial
results due to fraud, gross negligence or intentional misconduct by one or more
employees and/or material non-compliance with Securities laws, the Company will
cancel the unvested performance share units previously granted to all
participants in the amount by which such shares exceeded any lower number of
shares that would have been earned based on the restated financial results, for
the plan cycle in which the restatement was required, and if applicable, any
gain associated with the award for that plan cycle will be repaid to the Company
by the participant in the amount by which such gain exceeded any lower gain that
would have been made based on the restated financial results, to the full extent
required or permitted by law.  This provision extends beyond the clawback
requirements under Sarbanes-Oxley that are limited to our Chief Executive
Officer and Chief Financial Officer.

If a participant is directly responsible for or involved in fraud, gross
negligence or intentional misconduct that causes the Company to file a
restatement of its financial results, the Company will cancel the unvested
performance share units previously granted to such participant, for the plan
cycle in which the restatement was required, and if applicable, any gain
associated with the award for that plan cycle will be repaid to the Company by
the participant, to the full extent required or permitted by law. 


D.
This plan may not be modified or amended except with the approval of the
Committee, in accordance with the provisions of the shareholder plan.

E.
In the event of a conflict between the provisions of this plan and the
provisions of the shareholder plan, the provisions of the shareholder plan shall
apply.

F.
No awards of any type under this plan shall be considered as compensation for
purposes of defining compensation for retirement, savings or supplemental
executive retirement plans, or any other benefit.